Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 21 May 1776
From: Livingston, Henry Beekman
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.]21st May 1776

I am induced to trouble Your Excellency with this Letter, lest You Should be deceived by the Information I Gave You with respect to the Depth of the River Opposite this Fort which was very Erronious: Oweing intirely to want of Recollection in the Gentleman fr⟨om⟩ who I had my Information he had tak⟨en⟩ its depth but had forgot it. I have since Sounded it and found it to be 28. 31. & 32 Fathoms oposite Our two Northermost Batteries. Over against Our southermost (which is now ready to Mount ten Guns) & ¾ of a Mile from it, It begins to Shoal from 18 to 11 Fathoms in the Channel it then remains at 11: 12. & ⟨thirteen⟩ till Near Fort Montgomery—opposite to it on this side the Creek Called pooplopen it deepens again to 18 Fathoms just over the Creek to the southward it is 22 Fathoms and in the mouth of it 31. Near the Shoall water Mentioned on the West side the River is an Eminence that Comands a Long reach both up and down the River if it Should be thought Necessary to Boom Across I think it much more practicable there than in

any Other part of the Highlands. Since My last Coll Nicol has returned and taken the Command. The Day before yesterday I recd from the Committee of Dutchess County 58 Stan⟨d⟩ of Arms but they are so much out of repair that they are Quite Useless. I have put them in Store here till we can get an Armourer—Major Schuyler of our Regt will do himself the Honour to present this Letter I could wish him to be Continued here as he is a Young Officer and wants instruction. He is intelligent and I beleive will make a Good Officer after a little Study and Experience. I remain Sir Your Excellencies Most Obedient Humble Servant

Henry B: Livingston—Lt Coll

